UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson A. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Stockholders. Semi-Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 - voice: (402) 397-4700 fax: (402) 397-8617 - www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Period From January 1, 2011 Pages 2 – 3 through June 30, 2011 Exhibit 2 Selected Historical Financial Information Pages 4 – 5 Page 6 Expense Example Page 7 Allocation of Portfolio Holdings Pages 8 – 20 Financial Statements Pages 21 – 24 Additional Disclosures IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change. They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general. The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization. P/E is a valuation ratio of a company’s current share price compared to its per-share earnings. Earnings Growth Rate is not a measure of the Fund’s future performance. You cannot invest directly in a specific index, however, you may invest in a number of open end investment companies organized and operated by other sponsors for the purpose of experiencing the investment results for an index. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security. Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk. Principal loss is possible. Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Earnings per share is calculated by taking the total earnings divided by the number of shares outstanding. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund. Such offering is made only by Prospectus. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 July 6, 2011 Dear Shareholder: Bridges Investment Fund had a total return of -1.52% in the second quarter of 2011, which lagged the 0.10% gain in the S&P 500 Index and the 0.76% gain in the Russell 1000 Growth Index over the same period. For the twelve month period ended June 30, 2011, the Fund had a total return of 25.95% versus 30.69% for the S&P 500 and 35.01% for the Russell 1000 Growth Index.For the three year period ended June 30, 2011, the Fund had an average annual total return of 2.88% versus 3.34% for the S&P 500 and 5.01% for the Russell 1000 Growth Index.For the five year period ended June 30, 2011, the Fund had an average annual total return of 2.13% versus 2.94% for the S&P 500 and 5.33% for the Russell 1000 Growth Index.For the ten year period ended June 30, 2011, the Fund had an average annual total return of 1.47% versus 2.72% for the S&P 500 and 2.24% for the Russell 1000 Growth Index.The Fund’s expense ratio is 0.91%. Performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance stated above. Performance data current to the most recent month end may be obtained by calling 866-934-4700. Stocks ended the second quarter essentially unchanged despite volatility during the quarter.After reaching a recovery high of 1370 on May 2 (representing a year to date gain of 9% and gain of 105% from the March 9, 2009, lows), the S&P 500 declined to an intra-quarter low of 1268 on June 16.The pullback was driven by renewed concerns of European debt defaults and signs of slowing economic growth in the U.S.Stocks rallied sharply during the last week of June to finish about flat for the quarter, and up about 5% for the first half of 2011. Despite indications of some economic slowing in the U.S., we believe that Gross Domestic Product should continue to show growth during the second half of 2011 and into 2012.Corporate profits remained strong in the first quarter of 2011, and we expect continued solid profit growth should continue during the second half of this year. At present, the S&P 500 trades at about 14x estimated 2011 earnings of $96, and roughly 13x estimated 2012 earnings of $104.We believe corporate earnings growth may remain better than aggregate economic data might suggest, as companies continue to maintain tight expense controls and find ways to improve productivity in a slow and challenging economic environment. Most of our companies showed solid earnings progress during the first quarter of 2011, and we expect that trend should continue during the second half of 2011 and into 2012. Valuations for the Fund’s portfolio remain attractive in our view.The Fund’s equities currently trade at 14.3x estimated 2011 earnings and 12.4x estimated 2012 earnings, with estimated earnings growth rates that on average are well above the 6-7% projected growth rate for the S&P 500. The relatively larger market capitalization of many of the Fund’s holdings has been a drag on performance over the past three quarters, as smaller and mid cap stocks have materially outperformed larger companies since the Fed’s QE2 program was implemented in the fall of 2010, which drove investors toward relatively riskier securities.We believe our companies are attractively valued and we expect larger, higher quality companies should perform well both absolutely and relative to smaller companies going forward. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2011 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Aflac, Inc. Amazon.com, Inc. Anadarko Petroleum Corporation Autodesk, Inc. Bank of America Corporation Chesapeake Energy Corporation Chevron Corporation Chicago Bridge & Iron Company Cognizant Technology Solutions Corporation Credicorp Limited EMC Corporation 1 Eaton Corporation General Electric Company iShares S&P MidCap 400 Index Fund iShares S&P SmallCap 600 Index Fund Perrigo Company Praxair, Inc. Priceline.com, Incorporated Schlumberger Limited Stanley Black & Decker Inc. 15,000 Shares Received in a 2-for-1 Stock Split on February 28, 2011 -2- Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JANUARY 01, 2, 2011 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Abbott Laboratories — Allergan, Inc. Altria Group, Inc. American Capital Ltd. — Best Buy Co., Inc. Capital One Financial Corporation 2 Cardinal Health, Inc. — 6.75% due 2/15/2011 Cisco Systems, Inc. CME Group Inc. Credicorp Limited Dolby Laboratories Inc. — Express Scripts, Inc. Hewlett-Packard Company — Mastercard, Inc. McDonald’s Corporation Microsoft Corporation — PepsiCo, Inc. Procter & Gamble Company (The) — Research In Motion Limited — Roper Industries, Inc. Stryker Corporation — Transocean Ltd. — Visa Inc. Waters Corporation 2Matured at Par on 2/15/2011 -3- Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
